DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 9-19 in the reply filed on May 11, 2022 is acknowledged.
Claims 7-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 11, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the elastic connector," “the first conductor,” “the second conductor,” and “the third conductor” in claim 1.  There is insufficient antecedent basis for this limitation in the claim. In efforts to further the prosecution, the limitations will be interpreted as not further limiting the claimed invention.
Claim 13 recites the limitation "the current management device" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. In efforts to further the prosecution, the limitations will be interpreted as not further limiting the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0125147 to Folske in view of “Piezoelectric Textile Fibres in Woven Constructions” to Rundqvist.
Regarding Claims 1, 6 and 9-13
	Folske teaches a power-generating structure provided within an insole comprising a waterproof shield such as an outsole (Folske, paragraph [0024], [0065]).  Folske teaches that the power generating structure is connected to a rectifying device, an electric collecting device and a power management device (Folske, paragraph [0027]-[0028]). Folske teaches that multiple piezoelectric generating structures may be used which are necessarily connected and three dimensional which meets the limitation of “stacking unit” (Id., fig 1a, fig. 6b-c, paragraph [0067]). 
	Folske does not appear to teach the specific structure of the piezoelectric power generator. However, Rundqvist teaches textile woven piezoelectric generators comprising warp yarns having a conductive core and an insulating cladding and conductive weft yarns (Rundqvist, abstract, materials). Rundqvist teaches that the piezoelectric textile may be used as smart textiles integrated in clothing and other devices, and generates a voltage in response to strain (Id., introduction). Rundqvist teaches that the first and second fibers are connected to and constitute first and second flexible electrodes respectively and are connected to a load (Id., aim, methods, characterization). Regarding the electrodes extending “out of the power-generating fabric structure,” the designation of a boundary between the fabric structure and the flexible electrode is arbitrary and therefore the structure of the prior art meets the claimed limitations. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the footwear product of Folske and to utilize the piezoelectric fabric of Rundqvist as the power-generating component, motivated by the desire to form a conventional smart-garment  utilizing a piezoelectric power generator suitable for use in wearable smart article constructions. The resulting structure would necessarily include a first and second folding groove formed at a joint of each unit since a woven fabric inherently requires a “folding groove” configuration.
Regarding the limitations of “when an external force is applied … Contact friction is successively generated between the first conductive yarn and the second conductive yarn,” “the rectifying devise is used for… the electric collecting diver is used for… the power management device is used for… the current management device is used for,”  these limitations are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Claim(s) 2-5 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. Folske in view of Rundqvist as applied to claims 1, 6, 9-10 and 11-13 above, in view of JP-2016-213279 to Yoshiro.
Regarding Claims 2-5 and 14-19
	The prior art combination does not appear to teach a multilayer embodiment. However, Yoshiro teaches a piezoelectric fiber structure comprising conductive fibers wherein the fabric may be in the form of a three dimensional fabric and may be two or more layers which are formed by continuously weaving or knitting (Yoshiro, abstract, paragraphs [0036]- [0038]). A three dimensional weave necessarily meets the limitations of a plurality of conductive fabric layers arranged in lamination comprising the first and second conductive yarns wherein the first and second yarns of each layer are connected and the yarns are bent in a direction at an angle of 90 degrees relative to the angle of the horizontal weave, and a plurality of gaps formed at positions where the fabric units are interwoven. Yoshiro teaches that the fiber structure comprising insulating fibers between the conductive fibers and between each piezoelectric unit (Id., paragraphs [0030]-[0033]). Yoshiro teaches that the insulating fibers provide flexibility to the fabric and perform as a transducer (Id.). It would have been obvious to form the power-generating footwear article of the prior art combination, and to utilize the multilayer continuous fabric structure of Yoshiro, including the insulating fiber layer components, motivated by the desire to form a conventional piezoelectric fabric power-generating footwear article, utilizing a weave which is exemplified as being suitable for use in power-generating materials and to improve the flexibility and transducing effects of the piezoelectric material. The resulting material would necessarily meet the limitations of the first insulating layer coating the outer surface of the power-generating fabric structure, and the first conductive layer being disposed between the first insulating layer and the waterproof shield. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786